DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 01/04/2021, has been entered.

     Claims 49 and 59 have been amended. 

      Claims 49-68 are pending.

        Claims 1-48 have been canceled previously.

3. Applicant's election without traverse of Group I and the species of PD 12002 antibody in the Reply to Restriction Requirement, filed 08/14/2020, has been acknowledged.

    Upon a review of the priority application and search and in the interest of compact prosecution, the election of species has been extended to all of the currently claimed antibodies.

    Claims 49-58 are being acted upon as they read on the election invention / species. 

    Claims 59-68 have been withdrawn as being drawn to the non-elected invention / species.

    Claims 1-48 have been canceled previously.

4. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 01/04/2021. 

    The rejections of record can be found in the previous Office Action, mailed 09/02/2020.

5. Priority

    The effective filing date of the recitation of the CD26 comprising one or more amino acids…” recited in claim 49 is deemed to be the filing date of the priority USSN 14/184,241, filed 02/19/2014.

6. As noted previously, 
    applicant is required to identify all sequences with the appropriate SEQ ID NOS., including those recited in the specification, including the Brief Description of the Drawings.
    See 37 CFR 1.821(d) and MPEP 2422, 2422.03.

      Appropriate corrections are required



s 49-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
    The instant claims are drawn to  the recitation the anti-CD26 antibodies that not provide sufficient structural information for the antibodies that do not provide the structure / SEQ ID NOS. for heavy light AND light chain variable region OR for the six (6) CDRs (e.g. claims 49,  51, 52, 55-58), “variable regions having at least 90% sequence identity” (e.g., see claims 51-52), “a monoclonal antibody that specifically binds human CD26” and “competes for specific binding to human CD26 with a reference antibody …” (see claim 58) as well as “or a corresponding sequence” (claim 49 and depending claims thereof) in the absence of sufficient structure-function correlation of the claimed anti-CD26 antibodies, including functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Upon reconsideration of applicant’s amendment to delete the recitation of “one or more amino acids selected from” in claim 49,
     the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description as it applied to “one or more amino acids selected from” (“an antibody that binds a CD26 epitope recited in claim 1), has been withdrawn.

     Applicant’s arguments in conjunction with the Xu (Immunity 2000; Exhibit A) (not provided on an IDS), filed 01/04/2021, have fully considered but have not been found persuasive for the reasons of record / herein.
     Applicant submits that the pending claims define features common to the claimed genus of antibodies, as evidenced by Xu to stand for the variable region CDR3 loop(s) is/are the key determinants of specificity in antigen recognition in both T cell receptors such that applicant was in possession of the members of the claimed genus by merely having disclosure of the VH CDR sequences, specifically CDR3. 

     Applicant’s arguments are not persuasive for the reasons of record as they address the polymorphism of antibodies and the requirements of heavy and light (six CDRs) for antigen binding, the effects of even minor changes to binding /specificity (e.g., Rudikoff, Colman, Kussie, Chen), diversity in the effects in CDR domains, including CDR3 (e.g., D’Angelo, Piche-Nicholas), including how these issues address the lack of a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of “limitations” encompassing the claimed limitations that do not provide “sufficient structure for heavy AND light chain variable regions (OR six (6) CDRs) (e.g., SEQ ID NOS.), “variable regions having at least 90% sequence identity”, “a monoclonal antibody that specifically binds human CD26” and “competes for specific binding to human CD26 with a reference antibody …” “or a corresponding sequence” (e.g., claim 49 and dependent claims thereof) in the absence of sufficient structure-function correlation encompassed by the claimed invention. 

     The following of record is reiterated for clarity and convenience.


    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-CD26 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #NPL66).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #NPL67) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #NPL68) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #NPL69) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

    For example, the following publication by D’Angelo et al. is noted upon concluding that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   
     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity

     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  
     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

     In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), the following is noted.  
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of “limitations” encompassing provide “sufficient structure for heavy AND light chain variable regions (OR six (6) CDRs) (e.g., SEQ ID NOS.),
“variable regions having at least 90% sequence identity”, “a monoclonal antibody that specifically binds human CD26” and “competes for specific binding to human CD26 with a reference antibody …” “or a corresponding sequence” in the absence of sufficient structure-function correlation of a CD26 epitope” encompassed by the claimed invention. 

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       

    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed “limitations” “or a corresponding sequence” in the absence of sufficient structure-function correlation of the “limitations” above that retain the appropriate structural and functional attributes necessary to carry out the claimed anti-CD26 antibodies.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts." Ariad, 598 F.3d at 1352-3.  

     Given the claimed classes of the claimed “limitations” in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making the “limitations” of the claimed “anti-CD26 antibodies” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining the anti-CD26 antibodies encompassed by claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.   
n view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD26 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In contrast to the disclosure of certain of anti-CD26 antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-CD26 antibodies having the “limitations” above in the absence of sufficient structure-function correlation encompassed by the claimed invention. 

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

     An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).


     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus of anti-CD26 antibodies having the claimed “limitations” in the absence of sufficient structure-function correlation of a CD26 epitope broadly (e.g., or a corresponding sequence) encompassed by the claimed invention to provide sufficient structure for the claimed anti-CD26 antibodies in the absence of sufficient structure-function correlation of the “limitations” claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant’s arguments have not been found persuasive.
58 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyagi et al. (US 2009/0136523) (see entire document) essentially for the reasons of record.

     Applicant’s arguments, filed 01/04/2021, have been fully considered but have not been found convincing reasons for the reasons of record / herein.
      In contrast to applicant’s arguments that the prior art does not disclose an anti-CD26 antibody having the structural elements of VH CDRs 1-3 / CDR sequences.    

    Aoyagi et al. teach anti-CD26 antibodies, including various antibodies, including monoclonal antibodies, chimeric, humanized antibodies and pharmaceutical compositions thereof that inhibit cell proliferation in the treatment of conditions associated with CD26 (see entire document, including Abstract, Figures, Field of the Invention, Background of the Invention,  Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, including Definitions, Polypeptides, Polynucleotides, Pharmaceutical Compositions and Kits, Methods of Using the Polypeptides, Examples, Claims), 
     including anti-CD26 antibodies that preferentially / specifically bind CD26 epitope and epitope mapping (e.g., paragraphs [0095], [0108], [0166], [0320]-[0335]),
     including their use in methods of inhibiting cell proliferation in the treatment of conditions associated with CD26 (e.g., see paragraphs [0002], [0012], [0014], [0038], [0098], [0261], [0266]-[0268]; claims 42-63).

     Given that the prior art teaches anti-CD26 antibodies, including epitopes specific to CD26, including their use in methods of inhibiting cell proliferation in the treatment of conditions associated with CD26 and given the limited number of epitope(s) associated with inhibitory characteristics,
     given that the claims do not specify any level of binding / competing, and
     that the claims read on any measurable amount of competing with specific binding / competing;
     the claims read on any measurable amount of competing for specific binding to CD26 and competing with the antibody of claim 49

      Here, there is a basis in fact and technical reasoning to support the determination that the prior art anti-CD26 antibodies were capable of binding / competing at any measurable amount of the antibody according to claim 49 would naturally flow from the teachings of the prior art.

      The recitation of the antibody according to claim 49 is referring to a reference antibody.
      In turn, the structure of the reference antibody is not required for the antibody that competes with the reference antibody.

      Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. 
Cir. 1997).
     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.
      Applicant’s arguments have not been found persuasive.


   The instant and copending claims are drawn to the same or nearly the same anti-CD26 antibodies.

    The instant and patented claims anticipate or render obvious one another over the same or nearly the same anti-CD26 antibodies.

     Applicant request, filed 01/04/2021, that the rejection be held in abeyance until the remaining rejections have been overcome is acknowledged

     The rejection is maintained.

10.  No claim allowed.

     Consistent with the prosecution of priority USSN 14/184,241, now U.S. Patent No. 9,376,498 (1449; #US2) and USSN 16/169,386, now U.S. Patent No. 10,208,126; the claimed anti-CD26 antibodies defined by SEQ ID NOS. are deemed to be free of the prior art, given the polymorphism of antibodies,

    The prior art does not appear to teach nor suggest the specific chemical structure of the claimed anti-CD26 antibodies. 

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    


     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 14, 2021